Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the following communication: Information Disclosure Statement filed on 11/29/2021.

Information Disclosure Statement
2.	The IDS filed 11/29/2021 is considered by the Examiner. Claims previously presented are allowable over the cited prior art indicated in the recent IDS filed. No response is required regarding this communication.
  
Allowable Subject Matter
3.	Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 21, 30 and 38, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Jackson Ngoe Ki Pang (US Pub. 2016/0357424 A1) teaches the limitation: “initial view of a graph 500 in the dynamic graph interface.  Graph 500 presents logical entities of application 502 "nprd." The graph presents a plurality of nodes such as node 508 and node 514.  Some nodes are fully expanded such as node 514, which is represented as a filled in circle.  While collapsed nodes are visually district, such as node 508, which is represented as an outlined circle.  Lines between 
But the claims recite a different combination of limitation: “cause a user interface of a user device to display at least a portion of the graph; receive, via the user device, a first user input via the user interface indicating a new node for the graph; cause the user interface to display an element including a plurality of available relationship types and receive, via the element, a second user input selecting a new relationship type for a new relationship between the new node and another node of the graph from the plurality of available relationship types of the element; update the graph based on the first user input and the second user input; receive, via the user device, a selection of one node of the plurality of nodes; identify, based on the graph, one or more relationships of the plurality of relationships between the one node and other nodes of the plurality of nodes; and cause a display device of the user device to display, an indication of the one or more relationships”, that is not suggested or shown by Pang.

The prior art of Kiff teaches another combination, “creating and displaying an ontology representing a structure of a physical building and displaying them into relationships such as (first level hallway 1, third level hallway 2, etc…)”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 




The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        December 2, 2021